IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,901-01


                             EX PARTE RYAN GARCIA, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. 1285698R IN THE CRIMINAL DISTRICT COURT TWO
                            FROM TARRANT COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant entered an open plea of guilty to

one count of aggravated robbery, and was apparently sentenced to two concurrent twenty-year

sentences for two paragraphs of the same indictment.

        Applicant contends that he has not heard anything about the status of his direct appeal since

the filing of a motion for new trial. Applicant also alleges that he never received a copy of the trial

court’s certification of his right to appeal. There is nothing to indicate that there is, in fact a direct
                                                                                                      2

appeal pending in this case.

       Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999); Ex parte

Axel, 757 S.W.2d 369 (Tex. Crim. App. 1988). In these circumstances, additional facts are needed.

As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is

the appropriate forum for findings of fact. The trial court may use any means set out in TEX . CODE

CRIM . PROC. art. 11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall first supplement the habeas record with a copy of the trial court’s

certification of Applicant’s right to appeal in this case. The trial court shall make findings of fact

as to whether the motion for new trial filed on December 21, 2012 was filed by trial counsel, by

Applicant pro se, or by appellate counsel, and as to whether the trial court ruled on the motion, or

whether it was overruled by operation of law. The trial court shall make findings as to whether

Applicant was advised of his right to appeal, and if so, whether he indicated a desire to appeal. The

trial court shall make findings of fact as to whether notice of appeal was filed in this case, and

whether appellate counsel was appointed. The trial court shall make findings of fact as to whether

trial counsel requested and was granted permission to withdraw from the representation, and if so,

when. The trial court shall make findings of fact and conclusions of law as to whether Applicant was

denied his right to a meaningful appeal because Applicant’s counsel failed to timely file a notice of

appeal. The trial court shall also make any other findings of fact and conclusions of law that it
                                                                                                      3

deems relevant and appropriate to the disposition of Applicant’s claim for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.

Filed: March 18, 2015
Do not publish